Opinion by
Sullivan, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) siren whistles and horns at 45 percent under paragraph 397, Abstracts 39948 and 40480 followed; (2) tin kazoos similar to those the subject of Abstract 32264 at 45 percent under paragraph 397; (3) paper bells like those the subject of Kresge v. United States (25 C. C. P. A. 1, T. D. 48975) at 45 percent under paragraph 397; and (4) opera glasses similar to those passed upon in Woolworth v. United States (C. D. 74) at 35 percent under paragraph 228 (b) and the French Trade Agreement.